Kent, J.
I concur in the opinion. The presiding Judge did not rule, as the plaintiffs’ counsel in his ingenious argument seems to assume that he did, — that an insane or non compos person, who was incapable of forming an intention by reason of mental alienation or imbecility, could retain a home, when absent by reason of an intention to return. But he did say, in substance, that if the pauper had sufficient intelligence to form and retain the intention of leaving and returning, and did so return, such temporary absence would not prevent his gaining a settlement.
There are degrees in insanity and in mental imbecility. In this case, the jury could not answer the question whether the pauper was or not, non compos. But they did find, under the instructions, that he had sufficient intelligence to form an intention, and that he did form such an intention. The instruction, thus guarded, was correct, and does not involve the broad proposition stated by the counsel.